Name: Commission Regulation (EEC) No 3716/84 of 28 December 1984 abolishing the countervailing charge on apples originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 84 Official Journal of the European Communities No L 341 /81 COMMISSION REGULATION (EEC) No 3716/84 of 28 December 1984 abolishing the countervailing charge on apples originating in Poland whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Poland can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3556/84 of 18 December 1984 (J) introduced a countervailing charge on apples originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3556/84 is hereby repealed . Article 2 This Regulation shall enter into force on 29 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 130, 16 . 5. 1984, p. 1 . (3) OJ No L 331 , 19 . 12. 1984, p . 24 .